DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020 has been entered.
Claims 1, 3-7, 9-10, 17-18, are pending and under consideration. The amendment filed on 07/31/2020 has been entered.
Priority
Acknowledgment is made of applicants claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No, PCT/JP2016/070276, filed July 8, 2016, which claims the benefit of Japanese Patent Application No, 2015-139023 filed July 10, 2015, and Japanese Patent Application No. 2016-049919 filed March 14, 2016. In accordance with 37 C.F.R. § 1.55 Applicant submits herewith an accurate English translation of a certified copy of priority Japanese Appl. No 2015-139023, filed July 10, 2015 (Exhibit A), and Japanese Appl. No. 2016-049919, filed March 14, 2016 (Exhibit A) and Japanese Appl. No 2015-139023, filed March 4, 2016 (Exhibit B). The claimed invention finds support in priority Japanese Appl. No. 2015-139023, inter alia at paragraphs [0012], [0021]-[0022], [0162]-[0169], and claims 1-8. The claimed invention finds support in priority Japanese Appl. No. 2016-049919, inter alia at paragraphs [0012], [0021]-[0022], [0163]-[0177], and claims 1-9. Thus, claims 1-8, accorded priority July 10, 2015, and claims 9-10, 17-18 accorded priority March 14, 2016.
Information Disclosure Statement


Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
Claims 1-7, 9-10, 17-18, 22-31 rejected under 35 U.S.C. 103 as being unpatentable over Wang (International Immunology, 10(12): 1777-1778, 1998) in view of Pan, (Molecular Immunology, 43: 1741-1750, 2006, IDS): Fernandez-Malave (Blood. 2006:108:3420-3427); Olson (WO2016/085889, IDS) is withdrawn in view of applicants 37 C.F.R. § 1.55 submits herewith an accurate English translation of a certified copy of priority Japanese foreign application for claims 1-8, accorded priority July 10, 2015, and claims 9-10, 17-18 accorded priority March 14, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1, 3-7, 9-10, 17-18, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for;
A transgenic mouse whose genome comprises nucleic acid encoding full length human CD3CD3 and CD3 genes inserted in the same reading frame to the mouse endogenous Cd3Cd3 and Cd3 genes, wherein a loxP sequence is inserted at 5' upstream of the gene region encoding human CD3 gene region, and further downstream a Rox sequence is inserted at  3' downstream of the human CD3 wherein said insertion is conducted by homologous recombination, wherein the genome of said mouse comprises a deletion of said mouse Cd3Cd3 and Cd3 genes with the insertion of the human CD3CD3 and CD3 genes, and wherein said mouse is functionally deficient in expression of endogenous mouse Cd3Cd3 and Cd3 protein and functionally expresses full length human CD3CD3 and CD3 protein, 
does not reasonably provide enablement for any other non-human animal functionally deficient in expression of endogenous any non-human animal CD3CD3 and CD3 protein and functionally expresses full length human CD3CD3 and CD3 protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art before the effective filing of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[While the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claims are directed to a genetically modified non-human animal, wherein the animal is functionally deficient in endogenous CD3CD3 and CD3 gene in its genome and wherein the genetically modified non-human animal functionally expresses full-length human CD3CD3 and CD3 proteins including CD3CD3 and CD3. Claim 3, limits, wherein full-length nucleotide coding sequence of human CD3CD3 and CD3, is inserted into the genome of the genetically modified non-human animal. Claim 4 limits, wherein the non-human animal-derived T cell receptor and human CD3CD3 and CD3 proteins form a complex on the cell membrane of the T cell of the genetically modified non-human animal.
The claims broadly embrace genetically modified any non-human animal that functionally expresses full-length human CD3CD3 and CD3 proteins including expressing any non-human animal deficient CD3CD3 and CD3 protein lacking a genotype. The claims also broadly embrace a chimeric nonhuman animal with genetic modifications in the endogenous non-human animal CD3CD3 and CD3 gene loci.
e specification only discloses bacterial artificial chromosome (BAC) clone was used, into which a genomic region where the mouse CD3CD3 and CD3 genes are positioned had been cloned. A loxP sequence was inserted at the position approximately 3.5 kb 5' upstream of the gene region encoding mouse Cd3 in this BAC, and the genome region further upstream was removed leaving approximately 3.1 kb. At that time, the loxP sequence was introduced together with neomycin-resistance (neo) gene cassette and insertion was conducted by homologous recombination using a Red/ET system (GeneBridges) (example 1, [0210]). In that case, from among the Escherichia coli clones that grew in a kanamycin supplemented medium, clones for which polymerase chain reaction (PCR) method resulted in correct amplification were selected. Next, loxP sequence and Rox sequences were placed at 3' downstream of the CD3gene on the BAC. More specifically, the loxP sequence and Rox sequences were introduced along with hygromycin-resistance (Hyg) gene cassette, and insertion was conducted by homologous recombination using a Red/ET system In that case, from among the Escherichia coli clones that grew in a hygromycin-supplemented medium, clones in which the loxP sequence and Rox sequences were inserted as expected were selected by PCR method. Next, the genomic region 3' downstream of the Hyg gene cassette was removed leaving approximately 3.4 kb (example 1, [0210]). 
(2) Introduction of a mouse Cd3 gene region modification vector into mouse embryonic stem cells (ES cells) (FIG. IA). The above-mentioned mouse Cd3 gene region modification vector was introduced into mouse ES cells (C57BL/6N mouse-derived cells) ([211]-[214].
(3) Construction of a human CD3 gene region introduction vector (FIG. lB). A BAC clone was used, into which a genomic region where the human CD3, CD3, and CD3 genes are positioned had been cloned [0215]. A loxP sequence was inserted at 5' upstream of the gene region encoding human CD3, in this BAC. At that time, the loxP sequence was introduced Escherichia coli clones that grew in a hygromycin-supplemented medium, clones for which PCR method resulted in correct amplification were selected. Next, at 3' downstream of the human CD3 gene in the BAC, puromycin-resistance (Puro) gene flanked on both ends by Frt sequences was introduced together with Neo gene cassette to position a Rox sequence further downstream, and insertion was conducted by homologous recombination using a Red/ET system In that case, from among the Escherichia coli clones that grew in a kanamycin-supplemented medium, clones in which the Frt sequences, the Puro gene, the Rox sequence, and the Neogene were inserted as expected were selected by PCR method [0215].
(4) Introduction of a human CD3 gene region introduction vector and a recombinase expression vector into Cd3 gene region-modified mouse ES cells. The human CD3 gene region introduction vector, a Cre recombinase expression vector, and a Dre recombinase expression vector were introduced via electroporation into ES cell clones (1D4, 5Hl, 615, and 3A5) in which the loxP sequences and Rox sequences were correctly inserted at the targeted sites of the mouse Cd3 gene region in the above mentioned step; and after selective culturing with puromycin, the grown ES cell clones were genotyped [0216].
(5) Production of mouse Cd3 gene-deficient and human CD3 gene-introduced mice. As a result, individuals from which the human CD3 gene region-specific 5.5-kb signal and the mouse Cd3 gene region deficiency-specific 0. 7-kb signal were detected were obtained, and the human CD3 gene region allele and the mouse Cd3 gene region-deficient allele were confirmed to be transmitted to these individuals. Furthermore, breeding of mice having the above-described genotype yielded mouse individuals whose mouse Cd3 gene region is homozygous 
(7) Confirmation of expressions of human CD3 and mouse Cd3 in the respective lines of human CD3 gene-substituted mice. In the Cd3 gene-deficient mice, the respective mouse Cd3 molecule-derived PCR signals were not detected. Only human CD3, human CD3, and human CD3 were detected, and none of mouse Cd3, mouse Cd3, and mouse Cd3 was detected from the samples derived from lines 1C3 and 8112 of the above-mentioned lines among the human CD3 gene-substituted mouse lines (line nos. 1C3, 3Bl, 8112, and 2A4) produced by introducing the human CD3 gene region to the Cd3 gene-deficient mice (FIG. 6). From the samples derived from wild-type mice, human CD3, human CD3, and human CD3 were not detected, and mouse Cd3, mouse Cd3, and mouse Cd3 were detected (FIG. 6). These results confirmed that mice expressing human CD3, CD3, and CD3 instead of mouse Cd3, Cd3, and Cd3 were obtained as designed. Line 4HH3 in FIG. 6 was analyzed in an individual in which the mouse Cd3 allele is a wild-type and the human CD3 gene has been introduced, and the respective human CD3 molecules and the respective mouse Cd3 molecules are both detected. Subsequently, it was cross-bred with Cd3-deficient mice to establish a mouse Cd3 allele-deficient and human CD3 gene expressing line [0224]. 
Therefore, the specification only discloses a genetically modified humanized mouse whose mouse Cd3 gene region is homozygous deleted knockout and human CD3 gene region-substituted with human CD3 region knockin using mouse ES cells.
However, the state of the art of generating any transgenic non-human animal using ES cells and somatic cell genome engineering that would ultimately result in a phenotype of the transgenic animal was unpredictable before the effective filing date of the instant application. 
rat Cd3, Cd3, and Cd3 with human CD3, CD3, and CD3 gene, to generate a humanized rat comprising rat Cd3, Cd3, and Cd3 and human CD3, CD3, and CD3 gene, wherein said genetically modified rat expresses said humanized rat Cd3, Cd3, and Cd3 protein and human CD3, CD3, and CD3 protein.
The specification fails to teach how to make a rat other that a mouse with the claimed genotype. The state of the art of transgenic rats was unpredictable because of lack of rat ES cells for germline transmission of the transgene. The state of the art of transgenic rats was unpredictable because of lack of rat ES cells for germline transmission of the transgene. Both the state of the art and the specification have taught that transgenic knockin and knockout technology requires the use of ES cells that have been genetically manipulated. The specification has not correlated the use of mouse ES cells into rat ES cells which is unpredictable. The specification has not provided guidance or examples correlating the use of mouse ES cells for generating a transgenic rat. At the time of filing of instant application, it was known that ES cell technology is limited to the mouse as only mouse ES cells achieve germline transmission of a genetic modification. The specification solely provides guidance for using homologous recombination in mouse ES cells to generate a transgenic mouse and not a transgenic rat. The generation of a transgenic rat from rat ES is unpredictable. This is so because for example, Tong (Nature, 467: 211-213, 2010) note that karyotypic analysis of DAc8-p53-1 rat ES cell line and subline exhibit polyploidy (supplemental info figure 5). Tong teaches failure of mouse ES cells to contribute to the germ line is often caused by chromosomal abnormalities in ES cells (p 112, 2nd column 2nd paragraph). This is also likely to be true for rat ES cells. Tong teaches we examined the karyotype of DAc8-p53-1 rat ES cells and found that over 65% of the cells were polyploid (Supplementary Fig. 5a) (p 212, 2nd column 2nd paragraph). nd column 2nd paragraph). We investigated whether germline competency of DAc8-p53-1 rat ES cells could be improved through subcloning. DAc8-p53-1 rat ES cells were plated at a clonal density as has been reported for mouse ES cells (p 212, 2nd column 2nd paragraph). Around 10% of the cells formed round and compact colonies (Supplementary Fig. 5b). These colonies were picked and expanded to establish subclones. We karyotyped 20 DAc8-p53-1 rat ES-cell subclones and identified 2 subclones with euploid chromosome numbers (Supplementary Fig. 5c). The subclones grew as round and compact colonies (Supplementary Fig. 5d) (p 212, 2nd column 2nd paragraph). The subclones were microinjected into a total of 39 F344 rat blastocysts. Two male chimaeras were produced and one was a germline chimaera (Fig. 3a). This germline chimaera generated 76 offspring among which were 6 germline pups. Three of the germline pups, one male and two female, were GFP positive, indicating the inheritance of the p53tm1(EGFP-pac) allele (Fig. 3b). Genotyping and Southern blot analysis further confirmed that these three pups were p53 heterozygote animals carrying one wild-type allele and one targeted p53 allele (Fig. 3c, d) (p 212, 2nd column 2nd paragraph). Tong teaches as summarized in Supplementary Table 1, we obtained 14 p53 gene-targeted DA rat ES-cell clones. Targeting efficiencies in DAc8 and DAc4 ES cells were 1.12% and 3.70%, respectively (p 211,2nd column 2nd paragraph).
The unpredictability of germline transmission of rat ES cells is also supported by the Hong (Stem Cell and Development, 21(9): 1571-1586, 2012). Hong teaches rat embryonic stem cell (ESC) lines are not widely available, and there are only 2 lines available for distribution (abstract). Hong teaches while they made chimeric rats, further work is needed to st column). Hong teaches there is no germline transmission via the rat ES cells for generating transgenic rat. This is because Hong teaches our findings indicate that the ESCs isolated here meet many requirements to be called pluripotent stem cells (p 1584, 2nd column 1st paragraph). We have not, however, directly demonstrated whether Tg F344 ESCs can contribute to the germline after blastocyst injection and embryo transfer. In contrast, our work shows that DA ESCs can contribute to generate chimera at good efficiency, especially when SD blastocysts act as the recipient blastocyst (p 1584, 2nd column 1st paragraph). Note that others, using similar isolation and expansion techniques, have already queried whether F344 ESCs are germline competent, and till now, they have not shown chimera formation (p 1584, 2nd column 1st paragraph). We contend that insufficient data are available to conclude that there are deficiencies in F344 ESCs’ pluripotency, as it is presently unknown whether the failure is due to the blastocyst or the ESCs. Despite the missing germline transmission data, our findings suggest that Tg F344 ESCs may have utility in transplantation studies into parental F344 rats and may yet be shown to be germline competent (p 1584, 2nd column 1st paragraph). Hong teaches we speculate that the DA and F344 blastocyst is not a compatible blastocyst for Tg or non-Tg F344 ESCs. The production of gene targeting might be more efficient using F344 ESCs, as a BAC library is available for F344 to enable a recombineering approach (p 1583, 1st column end of last paragraph). Therefore, it is unpredictable the germline transmission of rat ES cells for generation of transgenic rats based on the unpredictable variation of germline transmission between various laboratories and gene targeting is more efficient using F344 ESCs, as BAV library is available for F344 to enable recombineering approach (Hong, p 1583, 1st column 3rd paragraph).
Munoz teach that as of 2009, despite extensive investigation, ES cells lines from animals other than mouse and human had yet to be established due to difficulties in the isolation and maintenance of ES cell lines from other species (Munoz (2009) Stem Cell Rev. and Rep., Vol. 5, 6-9, pages 6 and 9). Li (Cell, 135(7): 1299-1310, 2008) note differences may account for the failure of rat ES cell derivation using conditions developed for mouse ES cell cultures. Although the derivation of putative ES-like cells from other species has been reported, only ES cells from mice have proven to be able to efficiently contribute to chimeras and re-enter the germline, which is the defining feature of true ES cells. Extrinsic stimuli are thought to be necessary for the maintenance of ES cell self-renewal. These stimuli may be provided in an integrated manner by a cellular microenvironment or by administration of cocktails of growth factors and cytokines in vitro (p 3, paragraph 4-5). Furthermore, Buehr (Cell, 135: 1287-1298, 2008) note derivation of rat ES cells in conventional ES cell cultures with feeders, LIF, and serum. Buehr et al note, however, consistent with many previous reports we find that these conditions are not adequate to derive or maintain rat ES cells. Furthermore the cell-surface and marker profiles reported by Ueda and colleagues are inconsistent with ES cell identity and suggest that their cells may be EpiSC like (p 1295. 1st column last paragraph to 2nd column).
Moreover, the art teaches the unpredictability in using porcine ES cells for generating genetically modified porcine. For example, Brevini, (Theriogenology, Vol. 74, pgs. 544-550, 2010) teach that conflicting data regarding the expression of pluripotency markers in porcine ESCs further complicates the understanding and establishment of a porcine ESC cell line (pg. 548 col. 2 para. 4). Brevini concludes by teaching that “Many factors, some of which are briefly discussed in the present manuscript, make the establishment of ESC lines in the pig, and in animal species other than mouse and human, a very slow process.” (pg. 548 col. 2 parag. 5 lines 1-4). Brevini continues to teach that “Compared with the large number of studies exploring the appropriate culture conditions for mouse and human ESCs, there is a minimal amount of Paris (2010, Theriogenology, Vol. 74, pgs. 516-524) teach that a golden rule in the characterization of ESCs is that their behavior should recapitulate what occurs naturally in vivo and that markers for pluripotency in ESCs should only be expressed in cells destined to form the embryonic ICM (pg. 519 col. 2 parag. 2 lines 1-5). Ezashi (Annu. Rev. Anim. Biosci. 2016. 4:223-53) reviewed the state of the art and states “papers reporting ESC derivation from swine, cow, and dog significantly outnumber those for sheep, goat, and cat (Figure 2, orange bars), but authentic ESC homologous to those described for rodent have not been established conclusively in any of these species (see page 227, para. 1). Ezashi et al continue to teach that “the persistent failure in generating ESC from these same species may stem from a shared problem, namely, instability of the gene networks necessary to maintain pluripotency under the culture conditions employed” (see page 231, para. 1). Therefore, the state of the art for generating any other non-human animal other than mouse, the lack of specific guidance in the specification for providing knockin and knockout non-human animals other than whose genome comprises nucleic acid encoding full length human CD3CD3 and CD3 genes inserted in the same reading frame to the mouse endogenous Cd3Cd3 and Cd3 genes in the genome of the mouse, wherein a loxP sequence was inserted at 5' upstream of the gene region encoding human CD3 gene region, and further downstream a Rox sequence was inserted at  3' downstream of the human CD3 wherein said insertion was conducted by homologous recombination, wherein the genome of said mouse comprises a deletion of said mouse Cd3 and Cd3 genes with the insertion of the human CD3CD3 and CD3 genes, and wherein said mouse is functionally deficient in expression of endogenous mouse Cd3Cd3 and Cd3 protein and functionally expresses full length human CD3CD3 and CD3 protein, and the breadth of the claims, it would have required under experimentation to make the breadth of genetically modified non-human animals as claimed.
Thus, the art of record clearly establishes that at the time of filing, not rat or other non-human anima and only mouse ES cells are predictable for germline transmission. Therefore, the art does not provide enablement for transgenic rat and the breadth of the claims. It would have required undue experimentation to make the breadth of genetically modified non-human animal as claimed. Therefore, at the time of filing, the resulting phenotype of a genetically modified non-human animal ES cell genome for transgenic non-human animal to be produced was unpredictable and would have required undue experimentation in order for one of skill in the art to be able to use the claimed genetically modified non-human animal as supported by the observations in the art record. Therefore, in view of the limited guidance, the lack of predictability of the art and the breadth of the claims, one skill in the art could not practice the invention without undue experimentation as it is broadly claimed.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632